The exception to the denial of the defendants' motion to dismiss the petitions, because the evidence tended to prove that the plaintiffs' property was assessed upon a lower valuation than that of other similar property in Laconia, must be overruled. If such were the fact, it would not necessarily follow that the plaintiffs are not entitled to the relief they seek. When the valuation of their property is compared with the valuation of — not other similar real estate merely, but — all other taxable property in the city, it may appear that their valuation was too large and caused an inequitable tax. Amoskeag Mfg. Co. v. Manchester, 70 N.H. 200; S.C.,70 N.H. 336.
The competency of the findings in the earlier case of the plaintiffs against Gilford (67 N.H. 514), as evidence of the actual value of the plaintiffs' property, is not in question, since they were put in evidence under an agreement of the parties. As these findings furnished some evidence on the question of value, the defendants' exception to the court's finding upon this point, on the ground that it was against the evidence, raises no question of law.
It was also found, or rather ruled as matter of law, that the plaintiffs' taxes should be abated to conform to such valuation and the "aforesaid agreed ratios." The special reason assigned for the exception does not apply, so far as this part of the finding, or this ruling, is concerned. The ratios referred to were agreed to. But according to the record, the ratios related to the assessed value of real estate generally in Laconia, as compared with its actual value shown by sales, and the position is now taken that they do not justify an abatement of the taxes as ruled; that the ratios required for this purpose are those which exist between the assessed valuation of all property, real and personal, in the defendant city, other than the plaintiffs', and the true value of all such property. This position is well taken (Amoskeag Mfg. Co. v. Manchester, 70 N.H. 200; S.C.,70 N.H. 336); and unless the plaintiffs procure an amendment showing that the ratios agreed to were of the latter nature, there must be a further hearing to determine this question. No error being shown in the making of the finding of the true value of the plaintiffs' property at the times referred to in the petitions, there is no occasion for a further hearing relating to that *Page 339 
matter. Lisbon v. Lyman, 49 N.H. 553, 582. When the ratios are found or agreed to, they, together with the true valuation of the plaintiffs' property and the tax rates, will enable the court to determine the extent of the abatements to which the plaintiffs are entitled, by an application of the law as decided in Amoskeag Co. v. Manchester, supra.
Case discharged.
PARSONS, C. J. and WALKER, J., did not sit: the others concurred.